Title: James Madison to Chapman Johnson, 4 November 1827
From: Madison, James
To: Johnson, Chapman


                        
                            
                                
                            
                            
                                
                                    Montpr
                                
                                Novr. 4. 1827
                            
                        
                        Previous to the rect. of yours of the 29. Ult. I had requested Gen. Cocke unless Mr. Bonnycastle should hold
                            out a flattering prospect of filling the Chair of N. Phil: from abroad, to notify at once the appt. of Docr. Jones. In
                            consequence of your suggestion I shall immediately desire him if not too late, to suspend the notification, till the answer
                            of your Correspondent at New York shall decide whether Professor Renwick be within our option for the vacancy. Should you
                            learn that this is not the case, Be so good as to give direct notice of the fact to Genl Cocke. I ought to mention
                            perhaps, that Mr Walker, brought to the attention of the Visitors at their last meeting, is considered by Mr. Coolidge,
                            on the authority of Professor Farrar, as possessing a competency for the professorship of Nat Phil, improved by his
                            recent exercises & Studies in the Seminary at Northampton, and particularly recommended by his general character
                            & habits.
                        In compliance with what I believe will accord with the views of our Colleagues, I shall apprize Mr. Long that
                            it is much wished that his valuable services may be retained as long as possible, and hoped that arrangements may be made
                            with the London University, which will reconcile the fulfilment of his engagement here with his object there. Genl. Cocke
                            & Mr Cabell suggest a letter to Mr. Gallatin on the subject which I propose to write without delay. Your 2
                            letters from were rec a few days only, as were letters of about same date from Mr. Monroe & Mr
                            Breckenridge, all of them having made an intermediate trip to Montpellier in Vermont.
                        
                            
                                
                            
                        
                    